Exhibit 10.24

 

AGREEMENT

 

This Agreement is entered into as of this 15th day of July, 2011 by and between
American Crystal Sugar Company (“ACSC”) and Joseph J. Talley (“Executive”).

 

WHEREAS, Executive is a valuable member of ACSC’s management team, and Executive
seeks and ACSC desires to provide Executive with assurances of certain severance
benefits in the event Executive’s employment should be terminated by the
Company.

 

NOW, THEREFORE, in consideration of the foregoing, and the mutual covenants and
conditions set forth herein, the parties agree as follows:

 

1.             Severance Payment.  If Executive’s employment is terminated by
the Company during the term hereof, the Company will pay Executive a severance
payment in an amount equal to one (1) year of Executive’s then current base
salary (the “Severance Payment”), payable in a lump sum within sixty (60) days
after the effective date of such termination.  In order to be eligible to
receive the Severance Payment, Executive must further execute and deliver to the
Company a release agreement prepared by the Company to include a release of any
and all claims against the Company, its officers, shareholders, employees,
agents and representatives, and related entities in substantially the form
attached hereto as Exhibit A (the “Release”), and the Release shall not have
been rescinded (in whole or in part) and shall have become irrevocable on or
before such 60th day.  In addition to the Severance Payment, and subject to and
in accordance with Company policy and applicable plan terms, Executive shall be
paid the following for the period through his last date of employment (i)
Executive’s accrued but unpaid PTO; (ii) any unpaid expense reimbursement; (iii)
any vested incentive awards owing to Executive pursuant to the terms and
conditions of ACSC’s incentive plans; and (iv) Executive’s other accrued
benefits, if any, under any of Company’s other employee benefit plans (e.g.,
pension plan, 401(k) plan, the SERP). Additionally, should Executive’s
employment be terminated by the Company prior to the making of payments or
awards under ACSC’s annual and long term incentive plans for fiscal 2011,
Executive will be paid and/or awarded the full amounts that would have been due
under those incentive plans, determined in a manner consistent with prior
years.  Should Executive’s employment be terminated by the Company during fiscal
2012, Executive shall be paid and/or awarded the proportionate amounts that
would have been due under the annual and long term incentive plans for fiscal
2012, determined in a manner consistent with prior years.  If Executive resigns
from his employment, Executive is not entitled to the Severance Payment set
forth above in this Section 1.

 

2.             Term.  The term of this Agreement shall commence as of the date
hereof, and shall continue through the period ending August 31, 2012.  Following
expiration of the term hereof, this Agreement shall terminate and Executive
shall no longer be entitled to the Severance Payment.

 

3.             Taxes.  All payments described in this Agreement are subject to
payroll taxes, withholdings, and deductions.

 

1

--------------------------------------------------------------------------------


 

4.             Code Section 409A.  Notwithstanding any other provision of this
Agreement to the contrary, the parties to this Agreement intend that this
Agreement will qualify for the exemption from Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder (“Code Section
409A”) that applies to separation pay upon an involuntary separation from
service without cause, and shall interpret the Agreement in a manner that will
preclude the imposition of additional taxes and interest imposed under Code
Section 409A.  The parties agree that the Agreement will be amended (as
determined by the Company in its discretion) to the extent necessary to comply
with Code Section 409A, as amended from time to time, and the notices and other
guidance of general applicability issued thereunder.  All references to
“termination of employment” or similar phrases shall be construed to mean
“separation from service” as defined in Code Section 409A.

 

5.             At-Will Status.  Nothing in this Agreement changes the at-will
status of Executive’s employment.  Executive remains free to terminate
Executive’s employment at any time, for any or no reason, and the Company
retains the same right.

 

6.             Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the state of Minnesota.  Any action relating to
this Agreement or arising out of or relating to Executive’s employment or
termination thereof, will be instituted and prosecuted in either state court or
federal court in the state of Minnesota.

 

7.             Entire Agreement.  This Agreement constitutes the entire
understanding of the parties relating to the subject matter herein and
supersedes and terminates all prior agreements, understandings, and negotiations
between the parties, whether oral or written, with respect to such subject
matter.  No modification, supplement, or amendment of any provision hereof will
be valid unless made in writing and signed by the parties.

 

8.             Successors and Assigns.  This Agreement is personal to Executive
and may not be assigned by Executive without the written agreement of the
Company.  The rights and obligations of this Agreement will inure to the
successors and assigns of the Company.

 

9.             Captions.  The captions set forth in this Agreement are for
convenience only and will not be considered as part of this Agreement or as in
any way limiting or amplifying the terms and conditions hereof.

 

10.          Severability.  In the event that any provision hereof is held
invalid or unenforceable by a court of competent jurisdiction, the Company and
Executive agree that that part should modified by the court to make it
enforceable to the maximum extent possible.  If the part cannot be modified,
then that part may be severed and the other parts of this Agreement will remain
enforceable.

 

2

--------------------------------------------------------------------------------


 

11.          Counterparts.  More than one counterpart of this Agreement may be
executed by the parties hereto, and each fully executed counterpart will be
deemed an original.

 

THE PARTIES HAVE executed this Agreement as of the dates first set forth above.

 

 

JOSEPH J. TALLEY

 

 

 

/s/ Joseph J. Talley

 

 

 

 

 

AMERICAN CRYSTAL SUGAR COMPANY

 

 

 

By

/s/ David A. Berg

 

 

Its

President and Chief Executive Officer

 

3

--------------------------------------------------------------------------------